Citation Nr: 1616291	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  14-21 795	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a gastrointestinal disability.

3.  Entitlement to service connection for residuals of hysterectomy.

4.  Entitlement to service connection for a headache disability.

5.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 10 percent for nephrolithiasis.

7.  Entitlement to a compensable rating for recurrent left submucous cyst.


REPRESENTATION

Veteran represented by:	Lindsey Bailey, Esq.
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1970 to September 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  [A May 2014 rating decision increased the rating for PTSD to 30 percent, effective January 31, 2012; as this grant did not represent a total grant of the benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).]  In July 2015, a Travel Board hearing was held before the undersigned; a transcript is in the record.

The issues of service connection for hypertension, a gastrointestinal disorder, residuals of hysterectomy, and a headache disorder, and seeking increased ratings for PTSD and nephrolithiasis, are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on her part is required.


FINDING OF FACT

In a July 2015 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran's attorney (on her behalf) indicated that the Veteran wished to withdraw her appeal seeking a compensable rating for recurrent left submucous cyst; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal are met as to the claim seeking a compensable rating for recurrent left submucous cyst; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a July 2015 written statement, the Veteran's attorney (on her behalf) indicated that she wished to withdraw her appeal seeking a compensable rating for recurrent left submucous cyst.  There remains no allegation of error in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.





ORDER

The appeal seeking a compensable rating for recurrent left submucous cyst is dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA regarding the issues of service connection for hypertension, a gastrointestinal disability, residuals of hysterectomy, and a headache disability, and seeking increased ratings for nephrolithiasis and PTSD.

Service Connection for Hypertension

The Veteran contends that her current hypertension began in service.  Alternatively, she argues that her current hypertension may have been caused or aggravated by her service-connected PTSD and/or her service-connected nephrolithiasis.

The Veteran's service treatment records (STRs) do not note any complaints, findings, diagnosis, or treatment of hypertension.  On enlistment examination in August 1970, her blood pressure measured 118/76.  The highest blood pressure reading recorded in her STRs was 130/90 (in October 1974).  On April 1978 service separation examination, her blood pressure was 98/60.  In August 1978 (while she was still on active duty), private treatment records documenting the birth of her daughter noted "? B/P c¯ pregnancy" and also noted that her blood pressure was 138/100 during her labor.

Eight years postservice, in September 1986, the Veteran wrote VA seeking "information about the procedures of getting help" with several medical conditions, including high blood pressure.  The first postservice medical evidence of hypertension of record consists of a May 1997 private treatment record which notes the Veteran had a history of hypertension.  On September 2012 VA kidney examination, it was noted that the Veteran did not have hypertension due to renal dysfunction or caused by any kidney condition; no rationale was provided.

On December 2014 private psychiatric examination, the Veteran noted that she was supposed to have a heart catheterization and stent placement approximately two months prior (but this was not carried out due to the discovery of cirrhosis of her liver) and that she had been told that her heart was "out of rhythm" (but was unsure of the type of arrhythmia).  At the July 2015 hearing, she testified that she had hypertension in service when she was pregnant with her two daughters (who were born in July 1976 and August 1978, respectively), that she had been on blood pressure medicine ever since she had gotten out of service, and that she had just gone to the "heart doctor" the previous Friday (i.e., in July 2015) and was put on another blood pressure pill.  On remand, all outstanding pertinent treatment records should be secured.  Furthermore, a VA examination to secure medical opinions (regarding a relationship between the Veteran's hypertension and findings noted during her active duty and soon thereafter, and a relationship between her hypertension and her service-connected PTSD and nephrolithiasis) is necessary.

Service Connection for a Gastrointestinal Disability

The Veteran contends that she currently has a gastrointestinal disability (claimed as stomach ulcer with gastroesophageal reflux disease (GERD)) that began in service.

The Veteran's STRs note:  In March 1971 and April 1971, she complained of abdominal pain, and it was noted that urinary tract infection (UTI) was to be ruled out.  In November 1971, she complained of right lower quadrant pain and vomiting.  In November 1972, she complained of three weeks of epigastric distress after each meal for no matter what she ate.  In November 1976, she reported having diarrhea that morning, and an impression of "gastra" was rendered.  In August 1977, she complained of abdominal cramping and nausea off and on all day.  In January 1978, she reported having some nausea (with vomiting three times), but no diarrhea or abdominal pain.  On separation examination in April 1978, no gastrointestinal findings were noted.

Following service, the report of a March 1989 private gallbladder ultrasound notes that the Veteran had burning in her upper abdomen and had had an ulcer in 1979; the March 1989 ultrasound revealed no acute pathology in her upper gastrointestinal tract.  In a June 2012 statement, she reported that she was currently being treated by VA for stomach ulcers and GERD with a daily dosage of the antacid Prilosec.

In her April 2013 notice of disagreement, the Veteran alleged that her bleeding ulcer began in service as it was diagnosed by a Dr. Santana less than a year after her discharge.  An October 2014 private upper endoscopy revealed mild gastritis and cirrhosis.  At the July 2015 hearing, she testified that right after she got out of service, she went to a family doctor for her stomach and got medicine for GERD, and alleged that she had been taking medications for GERD "on and off" ever since she got out of service; she also testified that she had an ulcer in 1978 or 1979 and that the symptoms of the ulcer were the same symptoms as those she experienced in service.  On remand, all outstanding pertinent treatment records should be secured.  In addition, an examination to secure a medical opinion (regarding a relationship between any current gastrointestinal disabilities and findings noted during active duty and soon thereafter) is necessary.

Service Connection for Residuals of Hysterectomy

The Veteran contends that she required a postservice (May 1997) hysterectomy due to symptoms that began in service and/or as a result of a sexual assault in service.

The Veteran's STRs note:  In November 1972 her uterus was enlarged, and she complained of severe dysmenorrhea and irregular periods; it was later revealed that she had been raped in November 1972 and was pregnant.  In December 1972, it was noted that her uterus still felt somewhat enlarged; thereafter, her pregnancy was terminated with an abortion.  In February 1974, she reported heavy blood flow with clots and cramping, and it was noted that a spontaneous miscarriage was complete.  In December 1974, a Pap smear found rare slightly dysplastic squamous cells, but the Pap smear was classified as normal/negative.  In July 1976, she gave birth to a daughter.  On April 1978 separation examination it was noted that she was six months pregnant; no additional gynecological findings were noted.  In August 1978 (while still on active duty), she gave birth to another daughter.

Following service, May 1997 private treatment records document that the Veteran  underwent a total vaginal hysterectomy with bilateral salpingo-oophorectomy, with preoperative diagnoses of symptomatic uterine prolapse, pelvic adhesions, chronic pelvic pain, and irregular uterine enlargement.  It was noted that a diagnostic laparoscopy had been performed in January 1997 for dysfunctional uterine bleeding and pelvic pain, and that such procedure had revealed findings consistent with symptomatic uterine prolapse, possible mild endometriosis or adenomyosis and possible small uterine fibromas with pelvic adhesions.  On remand, all outstanding pertinent treatment records should be secured.

On September 2012 VA gynecological examination, it was noted that the Veteran had been diagnosed with endometriosis, but he did not currently have any findings, signs, or symptoms of endometriosis (in light of her 1997 hysterectomy).  The VA examiner opined that the Veteran's claimed condition (endometriosis/hysterectomy) was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  For rationale, the VA examiner noted that the Veteran did experience dysmenorrhea in service in 1972, but there was no continuum of care between her military discharge in 1978 and her treatment with hysterectomy in 1997; that endometriosis was not definitely diagnosed with laparoscopic procedure or with hysterectomy, and the hysterectomy was done secondary to a prolapsed uterus; and that the cause of endometriosis remains unknown.  Therefore, the VA examiner concluded that - with the vague note that the Veteran "possibly had mild endometriosis" 19 years following military discharge and the hysterectomy being done secondary to a prolapsed uterus - it was less likely than not that the endometriosis/hysterectomy was related to/or a manifestation of gynecological treatment in the military.

At the July 2015 hearing, the Veteran testified that she had endometriosis in service (following being raped).  Her attorney argued that research has shown that sexual trauma (which the Veteran had in service) can be a cause of endometriosis and then eventually uterine prolapse.  
Accordingly, another examination to secure a medical opinion (regarding a relationship between any current residuals of hysterectomy and all pertinent findings noted during active duty, including the November 1972 sexual assault, the February 1974 spontaneous miscarriage, and the December 1974 Pap smear findings) is necessary.

Service Connection for a Headache Disability

In an April 2013 written statement, the Veteran expressed disagreement with the denial of service connection for a headache disability by the AOJ's September 2012 rating decision.  The AOJ has not issued a statement of the case (SOC) addressing this issue, as required, and the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  [The SOC issued in May 2014 did not address this issue.]  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Rating for PTSD

On a December 2014 psychiatric disability benefits questionnaire (DBQ), it was noted that the Veteran had received treatment for PTSD at the VA Medical Center (VAMC) in Huntington, West Virginia.  On December 2014 private psychiatric examination, she reported that she had been receiving psychiatric counseling at the VA hospital, but due to a change in provider, she had stopped this VA counseling in August 2013.  The most recent VA treatment reports of record are dated in October 2012; all updated VA treatment records (to include all reports of her VA psychiatric counseling through August 2013) are pertinent evidence that must be secured.

Rating for Nephrolithiasis

In her April 2013 notice of disagreement, the Veteran alleged that an MRI ("done several years ago") had revealed that she had "two kidneys full of stones."  A June 2014 private treatment record noted that she had recently seen a Dr. Castello for evaluation of nephrolithiasis, who recommended that she take Urocit-K.  At the July 2015 hearing, the Veteran testified that she had just gone to the kidney doctor two to three months ago and that both of her kidneys "are completely filled with sand [kidney stones]."  On remand, all outstanding pertinent treatment records should be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment she has received for her claimed disabilities, and to provide all releases necessary for VA to secure any private records of such evaluations or treatment.  The AOJ should secure for the record complete records of all such evaluations and treatment from all providers identified, to include from the heart doctor she saw in July 2015, from Dr. Santana (who allegedly treated her for an ulcer in the year after her service discharge), from the provider who performed a diagnostic laparoscopy for her uterus symptoms in January 1997, from Dr. Castello (who allegedly evaluated her nephrolithiasis and recommended medication for such), and from the kidney doctor she saw two to three months prior to her July 2015 hearing.  If any records requested are unavailable, the reason must be explained for the record.  The AOJ should also specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for her claimed disabilities since October 2012, to include all reports of her VA psychiatric counseling for PTSD through August 2013.

2.  Thereafter, the AOJ should arrange for a cardiovascular examination of the Veteran to ascertain the likely etiology of her hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must identify the likely etiology for the Veteran's hypertension and provide opinions that respond to the following:

(a) Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was incurred or aggravated during, or by, her service?

(b) Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was caused or aggravated (the opinion must address aggravation) by her service-connected PTSD and/or service-connected nephrolithiasis?

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, and medical literature, as appropriate.

3.  The AOJ should arrange for a gastrointestinal examination of the Veteran to ascertain the nature and likely etiology of any current gastrointestinal disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each gastrointestinal disability entity found/shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the likely etiology for each gastrointestinal disability diagnosed.  Specifically, is it at least as likely as not (a 50% or better probability) that such disability was incurred or aggravated during, or by, the Veteran's service?

The examiner must explain the rationale for all opinions, citing to relevant evidence, supporting factual data, and medical literature, as appropriate.

4.  The AOJ should also arrange for a gynecological examination of the Veteran to ascertain the nature and likely etiology of her current residuals of hysterectomy.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each residual of hysterectomy found/shown by the record.  

(b) Please identify the disability (pathology) that required the Veteran's hysterectomy.  Specifically, is it at least as likely as not (a 50% or better probability) that her hysterectomy (and all residual disability) was for pathology/disability that was incurred or aggravated during, or by, the Veteran's service, including the November 1972 sexual assault, the February 1974 spontaneous miscarriage, and the December 1974 Pap smear findings.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature as deemed appropriate.

5.  The AOJ should then review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received, e.g., a contemporaneous nephrology examination to assess nephrolithiasis, if suggested by records received), and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her attorney opportunity to respond, and return the case to the Board.

6.  The AOJ must also issue a SOC addressing the claim of service connection for a headache disability, and advise the Veteran and her attorney of the period of time afforded for submission of a substantive appeal.  [If one is timely received, such issue should also be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


